Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Patent Application 2016/0211927 in view of Talty et al. (US Patent Application Publication 2016/0308551).
Regarding claims 25, 37 and 42 disclose a full-duplex radio device configured to cancel a self-interference signal in a digital domain, the full-duplex radio device comprising( see fig. 2a, a self-interference signal cancellation device see [0114] ):
a digital transmission circuit configured to output a digital transmission baseband signal( see [0114] FIG. 2a, the device includes: a digital transmit processing module 201,) ;
an analog transmission circuit coupled to the digital transmission circuit and configured to receive the digital transmission baseband signal and output an analog transmission signal( see fig. 2a, see [0114] a first digital-to-analog conversion module 202, an analog transmit processing module 203,) ;
a feedback receiver circuit, coupled to the analog transmission circuit and configured to output a digital representation of the analog transmission signal (see fig. 
Mo et al. fail to specifically point out  an analog receiver circuit configured to receive the self-interference signal via a circulator coupled between the analog transmission circuit and the analog receiver circuit, and wherein the analog receiver is configured to convert the self-interference signal from a carrier frequency to an analog representation of the self-interference signal in baseband; a digital receiver circuit coupled to the digital transmission circuit, the analog receiver circuit, and the feedback receiver circuit, wherein the digital receiver circuit is configured to: convert the analog representation of the self-interference signal in baseband received from the analog receiver circuit to a digital representation of the self-interference signal in baseband; and combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the feedback receiver circuit, and the digital transmission baseband signal received from the digital transmission circuit to cancel at least a transmitter noise component of the self-
interference signal associated with a transmission of the analog TX signal in the full-duplex radio device as claimed.
 However Talty et al. teaches an analog receiver circuit configured to receive the self-interference signal via a circulator coupled between the analog transmission circuit and the analog receiver circuit ( see [0015] includes a multiplexer coupled to an antenna structure and including a plurality signal paths, where each signal path includes a 
Talty et al. teaches wherein the analog receiver is configured to convert the self-interference signal from a carrier frequency to an analog representation of the self-interference signal in baseband (see [0015] a receiver module having a separate signal channel for each of the signal paths in the multiplexer, where each signal channel in the receiver module includes a receiver delta-sigma modulator that converts analog receive signals to a representative digital signal.  The architecture further includes a transmitter module having a transmitter delta-sigma modulator for converting digital data bits to analog transmit signals, ( see fig. 8 see [00051] the receiver modulator architecture with the feedback signal precedes the low noise amplifier, the transceiver already employs a directional coupler );
a digital receiver circuit coupled to the digital transmission circuit, the analog receiver circuit, and the feedback receiver circuit, wherein the digital receiver circuit is configured to( see fig. 8, see [0044] The digital data bits are provided to a digital signal processor (DSP) 54 that extracts the digital data to provide the audio content in the receive signal.  A digital baseband processor (DBP) 56 receives and operates on the digital data stream for further signal processing in a manner well understood by those skilled in the art.  The transmitter module 48 receives digital data to be transmitted from the processor 56.) :
convert the analog representation of the self-interference signal in baseband received from the analog receiver circuit to a digital representation of the self-interference signal in baseband( see [0069] the 4-bit ADCs 76 are replaced with 3-bit 
combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the feedback receiver circuit, and the digital transmission baseband signal received from the digital transmission circuit to cancel at least a transmitter noise component of the self-
interference signal associated with a transmission of the analog TX signal in the full-duplex radio device( see [0050-51] transceiver architecture employs an adaptive cancellation scheme to attenuate the interfering transmit signal into the ADC implemented by the delta-sigma modulator 52. the cancellation technique generates a cancellation vector that is a modified version of the transmit signal to cancel the self-interference signal from entering the receiver module 46.  The creation of the cancellation vector is unique in that the bandpass delta-sigma modulator 52 for the ADC is used in the receiver channel 50.  See also [0053]  FIG. 3 is a schematic block diagram of an architecture 68 that is a portion of the architecture 30 including one of the receiver channels 50 having the delta-sigma modulator 52 and the DSP 54, the transmitter module 48 and the baseband processor 56.  The receive signals from the circulator 38 at node 92 are provided to a broadband combiner 70 operating as a summation junction.  A receive feedback signal on a feedback line 94 and a transmit cancellation signal on line 96 are also provided to the combiner 70 and are subtracted from 
the receive signal to generate an analog error signal that is sent to a low noise transconductance amplifier (LNTA) 72)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Mo et al. invention with 
Regarding Claims 26 and 43 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 25 and 42). 
wherein the full-duplex radio device is an in-band full-duplex device configured to concurrently transmit and receive signals in a same frequency band( see [0004] A full-duplex wireless communications technology is a technology different from TDD and FDD. Co-time co-frequency communication can be implemented by using the technology. However, when two communications devices perform co-time co-frequency communication, a receive antenna not only receives a desired signal from a peer end, but also receives a signal transmitted by the receive antenna itself, that is, a self-interference signal.).
Regarding Claims 27 and 44 Mo et al. in view of Talty et al. discloses everything as applied above (see claims 25 and 42). 
wherein the feedback receiver circuit is further configured to:	tap the analog transmission circuit to receive a copy of the analog transmission signal; and convert the copy of the analog transmission signal to the digital representation of the analog transmission signal( see fig. 2a, see [0126] Specifically, the second analog-to-digital conversion module 208 includes: a first analog feedback processing submodule 2081 and a second analog-to-digital conversion submodule 2082. The first analog feedback 
Regarding Claims 28 and 45 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 25 and 42). 
wherein the analog transmission circuit comprises: a digital to analog converter configured to receive the digital transmission baseband signal and convert the digital transmission baseband signal to an analog signal;an upconverter coupled to the digital to analog converter and configured to upconvert the analog signal outputted by the digital to analog converter; and a power amplifier coupled to the upconverter and configured to receive the upconverted analog signal outputted by the upconverter and amplify the upconverted analog signal to generate the analog transmission signal(see fig. 3, an up converter 31221 coupled to the DAC 3121, the gain amplifier is after the DAC  prior to 313 first systhesis module, see [0162]  The first gain amplifier 31222 is configured to perform amplification processing on the first up-converted analog signal.  The first gain amplifier 31222 may be implemented by using a power amplifier, and is configured to perform power amplification processing on the first up-converted analog signal, to obtain the first analog synthesis signal, and output the first analog synthesis signal to the first signal synthesis module 313.)
Claims 29 and 46 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 25 and 42). 
wherein the feedback receiver circuit comprises: a downconverter configured to receive the analog transmission signal and down convert the analog transmission signal; and an analog to digital converter configured to convert the down converted analog transmission signal to the digital transmission signal (see fig. 2a, see [0126] Specifically, the second analog-to-digital conversion module 208 includes: a first analog feedback processing submodule 2081 and a second analog-to-digital conversion submodule 2082. The first analog feedback processing submodule 2081 is configured to process the first analog signal output by the first signal coupling module 207, to obtain a second analog signal, and output the second analog signal to the second analog-to-digital conversion submodule 2082. The second analog-to-digital conversion submodule 2082 is configured to perform analog-to-digital conversion on the second analog signal output by the first analog feedback processing submodule 2081, to obtain the first digital signal, and output the first digital signal to the first digital interference reconstruction module 209).
Regarding Claim 30 Mo et al. in view of Talty et al.  discloses everything as applied above (see claim 25). 
wherein the analog receiver circuit comprises: a low noise amplifier configured to receive the self interference signal and output an amplified signal; and a down converter configured to receive the amplified signal and down convert the amplified signal to the analog representation of the self-interference signal in baseband( see [0116] Because 
Regarding Claim 31 Mo et al. in view of Talty et al. discloses everything as applied above (see claim 25). 
Mo et al. fail to specifically point out wherein the circulator is configured to attenuate the analog transmission signal to generate the self-interference signal as claimed.
Talty et al. teaches wherein the circulator is configured to attenuate the analog transmission signal to generate the self-interference signal( see [0124] he triplexer/circulator/multiband module 514 is integrated with two switches: a first switch 550 switches the signal path from the PA 536 either to the output path to the antenna 510, or alternatively bypasses the antenna 510 and instead routes the signal into a variable load/attenuator module 560 capable of handling up to the full output power of the PA 536 (e.g. +23.about.+25 dBm for a typical LTE waveform).  )

Regarding Claim 32 Mo et al. in view of Talty et al.  discloses everything as applied above (see claim 25). 
wherein the digital transmission signal includes a linear noise component, a nonlinear noise component, and a transmitter noise component( see fig. 2a, see [0137] One end of the first digital interference reconstruction module 209 is connected to the second analog-to-digital conversion module 208, and the other end is connected to the first digital interference cancellation module 210. The first digital interference reconstruction module 209 is configured to perform interference reconstruction according to the first digital signal, to obtain a first digital interference cancellation signal, and output the first digital interference cancellation signal to the first digital interference cancellation module 210. In this case, the first digital interference cancellation signal includes the linear part, the non -linear part, and the noise part of the self-interference signal).
Regarding Claims 33 and 38 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 25 and 37). 

Talty et al. teaches wherein the digital receiver circuit comprises a summation circuit, wherein, to combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the feedback receiver circuit, and the digital transmission baseband signal received from the digital transmission circuit to cancel at least a transmitter noise component of the self-interference signal associated with a transmission of the analog TX signal in the full-duplex radio device, the summation circuit is configured to: use the digital transmission signal to cancel at least a transmitter noise component of digital representation of the self-interference signal in baseband.( see fig. 3, see [0053] he receive signals from the circulator 38 at node 92 are provided to a broadband combiner 70 operating as a summation junction.  A receive feedback signal on a feedback line 94 and a transmit cancellation signal on line 96 are also provided to the combiner 70 and are subtracted 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Mo et al. invention with Talty et al. invention because Talty et al. invention provides a circulator 38 that separates and directs the receive and transmit signals, and provides isolation so that the high power signals being transmitted do not enter the receiver side and saturate the receive signals at those frequency bands( see Talty et al. [0043] ).

Regarding Claims 34 and 39 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 25 and 37).
Mo et al. fail to specifically point out wherein the digital receiver circuit comprises a summation circuit, wherein, to combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the feedback receiver circuit, and the digital transmission baseband signal received from the digital transmission circuit to cancel at least a transmitter noise component of the self-interference signal associated with a transmission of the analog TX signal in the full-duplex radio device, the summation circuit is configured to:use the digital transmission signal to cancel noise components that are from leakage of the circulator and echoes of the analog transmission signal as claimed.
Talty et al. teaches wherein the digital receiver circuit comprises a summation circuit, wherein, to combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Mo et al. invention with Talty et al. invention because Talty et al. invention provides a circulator 38 that separates and directs the receive and transmit signals, and provides isolation so that the high power signals being transmitted do not enter the receiver side and saturate the receive signals at those frequency bands( see Talty et al. [0043] ).

Regarding Claims 35 and 40 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 34 and 39).
Talty et al.  teaches  wherein the echoes of the analog transmission signal are part of self-interference signal or are external echoes that stem from reflections after the circulator( see [0058-59] Also, a calibration phase is performed to optimize the performance for the receive channel 50. Delta-sigma modulators are a well known class 
Regarding Claims 36 and 41 Mo et al. in view of Talty et al.  discloses everything as applied above (see claims 35 and 410).
Talty et al.  teaches  wherein the echoes are delayed and phase shifted( see [0059] Also, a calibration phase is performed to optimize the performance for the receive channel 50.) .
Response to Arguments
4.	Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 9-11 of the amendment, the applicant contends that Mo et al. in view of Talty et al.  does not teach or suggest “combine the digital representation of the self-interference signal in baseband, the digital representation of the analog transmission signal received from the feedback receiver circuit, and the digital transmission baseband signal received from the digital transmission circuit to cancel at least a transmitter noise component of the self-interference signal associated with a transmission of the analog TX signal in the full-duplex radio device”
Examiner respectfully disagrees Talty et al. teaches in Fig. 3 and [0050-51] a broadband combiner 70 operating as a summation junction. Which is part of a transceiver architecture employs an adaptive cancellation scheme to attenuate the . 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 18, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462